Citation Nr: 0737205	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-21 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied the veteran's 
service connection claim for hemorrhoids, reasoning that no 
new and material evidence had been presented to reopen the 
claim which was the subject of a final decision denying the 
claim in June 1983.  

In a letter received July 2004, the veteran requested a 
hearing before the Board in Washington, D.C.  He withdrew his 
request in a letter received May 2005.

Regarding the veteran's claim for service connection for a 
bilateral eye condition due to cold injury, in a statement 
dated May 2005, the veteran withdrew his appeal of the RO's 
May 2002 decision denying his claim.  Accordingly, the issue 
is no longer in appellate status.

This case was previously before the Board in June 2006, at 
which time the Board reopened the claim, having determined 
that new and material evidence had been presented, and 
remanded the claim for additional evidentiary development and 
in order to address due process concerns.  The actions 
requested in that remand have been undertaken and the case 
has returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center in 1973.

2.  Affording the benefit of the doubt, it is conceded that 
hemorrhoids were symptomatic during the veteran's period of 
service and that the veteran underwent surgical treatment for 
hemorrhoids during service in November 1955.

3.  The evidence fails to establish a current diagnosis of 
hemorrhoids and does not contain any competent/probative 
evidence which establishes an etiological link between 
currently claimed hemorrhoids and service.  


CONCLUSION OF LAW

Hemorrhoids were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5100- 5013A, 5106, 5107, (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

Initially, the Board observes that the veteran's service 
medical records are entirely unavailable in this case.  Even 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000, the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
service medical records were unavailable, through no fault of 
the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that 
the RO has requested the veteran's service medical records on 
several occasions to no avail as will be further discussed 
herein.  As it appears that repeated and exhaustive attempts 
to obtain additional service medical records has been 
undertaken without success, the Board believes that VA has no 
further duty to assist in this regard.

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2007).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in November 2001, prior to the decision on 
appeal rendered in May 2002.  Specifically with respect to 
new and material claims, as was the issue adjudicated in May 
2002, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
held that in order to successfully reopen a previously and 
finally disallowed claim, the law requires the presentation 
of a special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  Such notice was 
provided in the November 2001 duty to assist letter.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.  A second duty to assist 
letter was issued in June 2006, after the claim was reopened.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case. VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the duty to inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the Board observes that the veteran 
was notified by the 2001 and 2006 letters as well a the May 
2004 statement of the case (SOC) and the supplemental SOC 
issued in June 2007 of the pertinent law and regulations, of 
the need to submit additional evidence on his claim and of 
the particular deficiencies in the evidence with respect to 
his claim. 

More significantly, the VCAA letters sent to the veteran in 
2001 and 2006 which were specifically intended to address the 
requirements of the VCAA, detailed the evidence needed to 
substantiate a claim for service connection, and specifically 
asked for evidence substantiating the service connection 
claim for hemorrhoids.  

Concerning the duty to inform the claimant of the information 
and evidence the VA will seek to provide, the RO informed the 
veteran in the 2001 and 2006 letters that VA was responsible 
for getting "records held by a Federal agency or department," 
including things such as medical records, employment records, 
or records from other Federal agencies.  

With regard to notifying the claimant of the information and 
evidence the claimant is expected to provide, the 2001 and 
2006 letters indicated that VA would make reasonable efforts 
to get any private medical evidence that the veteran made VA 
aware of and authorized VA to obtain on his behalf.  Enclosed 
with the 2001 and 2006 letters were a VA Form 21-4142, 
Authorization and Consent to Release Information, to be 
completed by the veteran for the RO to obtain evidence on the 
veteran's behalf.  The letter explained that it was 
ultimately the veteran's responsibility to make sure his 
claim was supported by appropriate evidence.

Finally, as to requesting that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, the 2001 and 2006 letters asked the veteran to send 
information describing additional evidence or the evidence 
itself to VA.  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  

The Board finds that the 2001 and 2006 letters properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  Based on this procedural 
history, the Board finds that the veteran was notified 
properly of his statutory rights.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  This notice was provided 
to the veteran in correspondence issued in June 2006.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  There is no argument that any 
prejudice has resulted to the veteran with regard to the 
timing aspects of his VCAA notice.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  As made clear by the veteran's 
submission of evidence in support of his claim, he has 
demonstrated actual knowledge of the evidentiary 
requirements.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  Furthermore, the veteran notified VA in July 2006 
and 2007 that he had no further information or evidence to 
submit to substantiate his claim.  See generally Medrano v. 
Nicholson, 21 Vet. App. 165 (2007).  Any notice deficiencies 
were cured by readjudication in a June 2007 Supplemental SOC.  
See Prickett v. Nicholson, 20 Vet. App. 370, 377 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The veteran's service medical records are not associated with 
the claims folder.  The Board is cognizant of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated 
on the VA's responsibility to obtain a veteran's service 
medical records.  Specifically, the Court stated that VA must 
make more than a single attempt to locate such records, and 
must inform the veteran of their absence, so that he may 
independently seek to obtain them.  See Hayre, 188 F.3d at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).

In this case, the RO has attempted to locate the veteran's 
service medical records and the veteran has been made aware 
that they are unavailable.  The RO submitted requests to the 
National Personnel Records Center (NPRC) in 1982 and 1998, 
asking for all available military medical and dental records 
and the report of separation of service for the veteran.  
Johnson Air Force Base was also contacted.  Ultimately, VA 
obtained morning reports from the veteran's battalion for 
November and December 1955.  The remainder of the service 
medical records are presumed to have been destroyed in a July 
1973 fire at the NPRC.  Inasmuch as the Board has found the 
veteran's accounts of hemorrhoidal symptomatolgy in service 
and surgery in November 1955 credible, the Board believes 
that further efforts to obtain the veteran's service medical 
records which reportedly specifically document those facts, 
are unnecessary.

All available private medical evidence has been obtained for 
the record and in the case of some private treatment sources 
such as Dr. A. and Dr. M.; the veteran himself has reported 
that records are unavailable.  The Court has held that there 
can be no breach of the duty to assist in circumstances such 
as this where the appellant acknowledges the unavailability 
of records.  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007).

A VA examination was not provided in conjunction with the 
veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that suggests a link 
between hemorrhoids treated in service and currently claimed 
hemorrhoids; significantly, there is in fact no current 
clinical diagnosis of hemorrhoids of record.  Accordingly, VA 
is not required to provide the veteran with a VA examination 
in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Factual Background

In February 1982, the veteran filed his initial service 
connection claim for hemorrhoids, indicating that he had 
undergone an operation for treatment of hemorrhoids in Japan 
in 1955 at Johnson Air Force Base.  He reported that he 
received post-service treatment for hemorrhoids in 1958 and 
from 1976 to 1977.

Service medical records were requested from the service 
department in March 1982, which yielded no records.  In April 
1982, a reply was received acknowledging that no service 
medical records were on file at NPRC, having presumably been 
destroyed in a fire at the NPRC in 1973. 

Lay statements from a military comrade and the veteran's 
mother were received in May 1983, attesting to knowledge that 
the veteran had surgery for hemorrhoids in November 1955, a 
well as subsequent post-service symptomatology.

Private medical records include an entry dated in December 
1976, referencing an upcoming hemorrhoid operation in January 
1977.  An entry dated in March 1977 indicted that the veteran 
was being seen by Dr. M. for follow up post-surgery.  

In a statement received from the veteran in May 1983, he 
indicated that records from the doctors who performed 
hemorrhoid surgery (presumably in January 1977), Dr. A. and 
Dr. M. could not be obtained.

Service connection for hemorrhoids was denied in a June 1983 
rating decision.  The veteran was notified of that decision 
in June 1983 and did not appeal it.  

It appears that service medical records were requested a 
second time in 1998, at which time no records were available 
and it was explained that these were believed to have been 
destroyed by fire.  

In April 2001, the veteran filed to reopen the claim.  
Medical records from Dr. E. were requested.  Private medical 
records dated from 1997 to 2002 are entirely negative for 
reference to treatment or a diagnosis of hemorrhoids. 

The record contains a VA Form 21-4142 (Consent and 
Authorization form), dated in December 2001 and signed by Dr. 
Estock on the back page.  Therein, it appears that in the 
veteran's own handwriting he wrote that:

        Franklin Davidson has been a patient of mine since 1990 
till present time.  
        During this time he has had problems with hemorrhoids 
which were a pre-  
        existing condition prior to him being my patient.  Over 
the period of time I 
        have known Franklin, I have periodically prescribed 
PROCTOFOAM - Hc 
        for injection into the rectum, the last prescription 
being on September 11, 
        2001, with refills to September 11, 2002.  

In March 2004, a search for surgical records dated in 1955 
from Johnson Air Force Base yielded no records for the 
veteran.  

In March 2004, the RO obtained morning reports from the 
veteran's battalion for November and December 1955.  The 
reports indicate the veteran returned to Camp Tokorozawa from 
a temporary duty assignment on November 23, 1955 and received 
a new temporary duty assignment on December 2, 1955.  The 
Board considered this evidence to be both new and material 
and reopened the claim in a June 2006 decision.  The Board 
explained that the morning reports provided corroboration of 
the veteran's account that he returned to Camp Tokorozawa in 
late November 1955, at which time he allegedly received 
surgery for his hemorrhoids.  

In both and July 2006 and 2007, the veteran certified that he 
had no additional information or evidence to submit in 
support of the claim.  

Legal Analysis

The appellant is seeking entitlement to service connection 
for hemorrhoids, maintaining that this condition became 
problematic in late 1955 when serving in Japan, and 
ultimately requiring surgery in November 1955 and 
subsequently in 1977.  

In a case where the veteran's service medical records are 
unavailable and presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out; however, the O'Hare precedent does not raise a 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has 
also stated, "It is clear that to deny a claim on its merits, 
the evidence must preponderate against the claim."  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 38 C.F.R. §§ 3.303(a).  Where there is a 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Affording the benefit of the doubt in favor of the veteran, 
the Board finds his statements to the effect that hemorrhoids 
were symptomatic in 1955 and were surgically treated in Japan 
in during service in November 1955 to be credible.  This 
information was also given by the veteran in 1982 on his 
original service connection application.  However, it is not 
enough to merely demonstrate that symptoms occurred in 
service.  Even allowing that the veteran was treated for 
hemorrhoids in service, the record must also include 
competent medical evidence to substantiate that this resulted 
in a chronic disability; i.e. that post-service hemorrhoids 
are diagnosed and are etiologically related to service.  See 
Hickson, 12 Vet. App. at 253.  Even assuming the veteran was 
treated for hemorrhoids in service, the Board notes that the 
evidence in this case is insufficient to warrant the grant of 
service connection.  

Essentially, the record contains no current clinical evidence 
of the claimed disability, hemorrhoids.  Basic entitlement to 
service connection, like payment of VA compensation, is 
limited to cases where there is a current disability which is 
the result of a disease or injury, including an injurious 
event, incurred in active service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.159.  In summary, in order to be 
considered for service connection, a claimant must first have 
a disability.  Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998); see also Degmetich, 104 F. 3d at 1332.  

In this case, the record contains no post-service 
documentation of a diagnosis of hemorrhoids since 1976, 30 
years ago.  The December 2001 statement reportedly authored 
by Dr. E. did not include any corroborating clinical evidence 
documenting a diagnosis of hemorrhoids.  Initially, the Board 
points out that this statement was clearly written by the 
veteran in his handwriting and not that of Dr. E.  Moreover, 
it is not corroborated by any clinical evidence of record, to 
include private medical records and Dr. E's own records dated 
from 1997 to 2002.  Significantly, it does not establish a 
current diagnosis of hemorrhoids.  The statement simply 
suggested that since 1990, Dr. E. apparently periodically 
prescribed hemorrhoid medication for the veteran, apparently 
without either examining the veteran or diagnosing 
hemorrhoids, possibly as a preventive measure only.  Absent 
clinical evidence of the currently claimed disability, the 
Board finds the statement of Dr. E. insufficient to establish 
this element. 

The veteran himself has not identified any recent treatment 
records which establish that he has a current diagnosis of 
claimed hemorrhoids, nor has he even specifically contended 
that he currently suffers from hemorrhoidal symptoms.  
Moreover, the veteran indicated in both July 2006 and 2007, 
that he had no additional evidence to provide for the record.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently addressed what constitutes "current 
disability."  The Court has recently held that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  In this case, the claim to reopen was filed in 2001; 
a clinical diagnosis of hemorrhoids was not of record dated 
either at that time nor at any time subsequently since the 
claim has been pending.  

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
veteran does not currently have a current diagnosis of 
hemorrhoids; service connection for that disability is not 
warranted.  

Moreover, even if the Board were to presume that the record 
contained a current diagnosis of hemorrhoids the claim would 
still fail.  After service, it appears that the veteran was 
treated for hemorrhoids in late 1958 (although no medical 
records are available to confirm this); thereafter it was not 
until 1976-1977, almost 20 years after the veteran's 
discharge from service that medical records document that he 
was treated for hemorrhoids.  Records dated thereafter do not 
document any clinical evidence or diagnoses of hemorrhoids, 
but even assuming that they did - the Board observes that 
there is no competent medical evidence of record establishing 
or even suggesting that the veteran's hemorrhoids which 
manifested almost 20 years after discharge from service in 
1958 (and reportedly treated in late 1958) were chronic and 
continuous or were etiologically related in any way to 
hemorrhoids treated in service.

To the extent that the veteran has attested to having 
chronic/continuous hemorrhoidal symptomatology since service, 
the Board has considered the provisions of 38 C.F.R. § 
3.303(b).  In Savage v. Gober, 10 Vet. App. 488 (1997), it 
was noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  The record here discloses a span of 
approximately 20 years without any clinical evidence to 
support any assertion of a continuity of symptomatology.  The 
fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since service is highly probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991); see also Savage v. Gober, 1 Vet. App. 488.  Thus, 
the Board finds that the contemporaneous records are entitled 
to more probative weight than the recollections of the 
veteran of events which occurred decades previously.

Concerning this almost 2 decades-long evidentiary gap between 
active service and the post-service evidence of hemorrhoids 
after 1958, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  With regard to the long 
evidentiary gap in this case between 1958 and the earliest 
documented hemorrhoid complaints thereafter, the Board notes 
that this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had any 
incident or in service which resulted in chronic disability 
or persistent symptoms thereafter.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
chronic and continuing hemorrhoids by virtue of documented 
complaints, symptoms, or findings until almost two decades 
after 1958 is itself evidence which tends to show that the 
claimed hemorrhoids did not chronically exist since service.

Additionally, the record reflects that the veteran did not 
initially report having hemorrhoids to VBA for benefits 
purposes until he filed his original claim in 1982, almost 25 
years after discharge from service.  Thereafter, he did not 
file to reopen the claim until 2001, for nearly another 20 
years.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

In summary, lacking any clinical evidence of a current 
diagnosis of hemorrhoids, and lacking competent/probative 
evidence of an etiological link between the veteran's 
currently claimed hemorrhoids and his active service, to 
include any incident therein, the Board finds that service 
connection for hemorrhoids is not warranted.  The benefit of 
the doubt doctrine is not for application where, as here, the 
weight of the evidence is against the claim.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for hemorrhoids is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


